Citation Nr: 9920323
Decision Date: 07/26/99	Archive Date: 09/09/99

DOCKET NO. 95-08 517               DATE JUL 26, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for a chronic low back
disability.

2. Entitlement to an initial, compensable rating for residuals of
fracture of the right fifth metacarpal.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active naval service from December 1980 to November
1983. This matter comes to the Board of Veterans' Appeals (Board)
from the Department of Veterans Affairs (VA) St. Louis Regional
Office (RO) December 1994 rating decision which granted service
connection for residuals of the right little finger fracture,
assigning it a noncompensable rating, and denied service connection
for a chronic low back disability. In February 1997, the case was
remanded to the RO for additional development of the evidence.

In his February 1995 substantive appeal, the veteran requested a
Travel Board hearing. A review of the record reveals that an RO
hearing was held in May 1996 and, by June 1996 letter to the RO,
the veteran indicated that he wished his case to be transferred to
the Board; he indicated that he would not "appear." The Board
construes this as a desire to withdraw his Travel Board hearing
request. 38 C.F.R. 20.704(e) (1998).

Appellate consideration of entitlement to an initial, compensable
rating for residuals of fracture of the right fifth finger is held
in abeyance pending completion of the development requested in the
remand below.

FINDING OF FACT

The veteran sustained low back injury in service; his current
chronic low back disability is likely the result of such in-service
injury.

- 2 -

CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, his
chronic low back disability was incurred during active service. 38
U.S.C.A. 1131, 5107(b) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record indicates that the veteran's claim of
service connection for a chronic low back disability is well
grounded. 38 U.S.C.A. 5107(a). VA, therefore, has a duty to assist
the veteran in the development of facts pertinent to his claim. 38
U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-82
(1990). In this regard, the Board notes that the pertinent records
have been obtained and associated with his claims folder.

Service connection may be allowed for a chronic disability,
resulting from an injury or disease, which is incurred in or
aggravated by the veteran's period of active service. 38 U.S.C.A.
1131. Service connection may also be allowed on a presumptive basis
for certain disabilities, including arthritis, if the disability
becomes manifest to a compensable degree within 1 year after the
veteran's separation from service. 38 U.S.C.A.  1101, 1112, 1113,
1137 (West 1991); 38 C.F.R. 3.307, 3.309 (1998).

For a showing of chronic disease in service there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word chronic. Continuity of symptomatology is
required when the condition noted during service is not, in fact,
shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. When the fact of chronicity in service is
not adequately supported, a showing of continuity after discharge
is required to support the claim. 38 C.F.R. 3.303(b) (1998).

3 -

The U.S. Court of Appeals for Veterans Claims (Court) has held that
lay observations of symptomatology are pertinent to the development
of a claim of service connection, if corroborated by medical
evidence. See Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993). The
Court established the following rules with regard to claims
addressing the issue of chronicity. Chronicity under the provisions
of 38 C.F.R. 3.303(b) is applicable where evidence, regardless of
its date, shows that a veteran had a chronic condition in service
and still has such condition. Such evidence must be medical unless
it relates to a condition as to which, under the Court's case law,
lay observation is competent. If the chronicity provision is not
applicable, a claim may still be well grounded if (1) the condition
is observed during service, (2) continuity of symptomatology is
demonstrated thereafter and (3) competent evidence relates the
present condition to that symptomatology. Savage v. Gober, 10 Vet.
App. 488, 495 (1997). A lay person is competent to testify only as
to observable symptoms. A lay person is not, however, competent to
provide evidence that the observable symptoms are manifestations of
chronic pathology or diagnosed disability. Falzone v. Brown, 8 Vet.
App. 398, 403 (1995).

A determination of service connection requires a finding of the
existence of a current disability and a determination of a
relationship between the disability and an injury or disease
incurred inservice. Watson v.Brown, 4 Vet. App. 309, 314 (1994).
However, service connection may be granted for a post-service
initial diagnosis of a disease that is established as having been
incurred in or aggravated by service. 38 C.F.R. 3.303(d) (1998).

A veteran is presumed to be in sound condition when examined and
accepted into the service except for defects or disorders noted
when examined and accepted for service or where clear and
unmistakable evidence establishes that the injury or disease
existed before service. 38 U.S.C.A. 1111 (West 1991); 38 C.F.R.
3.304(b) (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).

In Crowe, the Court indicated that the presumption of soundness
attaches only where there has been an induction medical
examination, and where a disability for which service connection is
sought was not detected at the time of such

- 4 -

examination. The Court noted that the regulation provides expressly
that the term "noted" denotes only such conditions as are recorded
in examination reports, and that history of pre-service existence
of conditions recorded at the time of examination does not
constitute a notation of such conditions. 38 C.F.R. 3.304(b)(1).
Crowe, 7 Vet. App. at 245.

If an injury or disease is found to have preexisted active service,
such injury or disease will be considered to have been aggravated
by service where there is an increase in disability during service,
unless there is specific finding that the increase in disability is
due to the natural progress of the disease. 38 U.S.C.A. 1153; 38
C.F.R. 3.306(a). Temporary flare-ups will not be considered to be
an increase in severity. Hunt v. Derwinski, 1 Vet. App. 292, 295
(1991). Clear and unmistakable evidence is required to rebut the
presumption of aggravation where the pre-service disability
underwent an increase in severity during service. Aggravation may
not be conceded, however, where the disability underwent no
increase in severity during service. 38 C.F.R. 3.306(b).

The veteran's service medical records do not reveal any report or
clinical finding showing contemporaneous or history of any
symptomatology and/or disability involving his low back on service
entrance medical examination in August 1980. In April 198 1, he
injured his low back performing heavy lifting, resulting in sharp
low back pain, and requiring intermittent inpatient and outpatient
medical treatment during his remaining time in service; on
examination in April 1981 and on several occasions thereafter,
muscle spasm was indicated. On periodic medical examination in July
1983, he reported a history of recurrent back pain, noting that he
was not symptomatic at the time of the examination and was able to
perform normal duties; no pertinent findings were noted on
examination. On service separation medical examination in October
1983, he reported a history of back injury in 198 1, requiring
medical treatment at various facilities, but indicated that his
recurrent back pain was "not active" at the time of the
examination; no pertinent findings were noted on examination.

5 -

Medical records from the Lester Cox Medical Center (LCMC) in May
1981 reveal that the veteran was treated at that facility for
evaluation of his lumbar disc syndrome at that time. With regard to
his medical history, he indicated that his health had been
excellent, and that he had no serious illnesses, accidents, or
operations (noting that he received medical treatment for apparent
lumbar disc syndrome in the "remote past"). X-ray study of the
lumbar spine was "negative." On examination, probable lumbar disc
syndrome was diagnosed.

On VA orthopedic examination in November 1994, the veteran
indicated that he sustained lumbar spine strain during service in
198 1, requiring inpatient and outpatient medical treatment and
therapy; reportedly, he experienced recurrent low back pain since
the time of his initial in-service injury, but denied having
received medical treatment since service separation. X-ray study of
the lumbosacral spine did not reveal any abnormalities, and chronic
lumbosacral strain was diagnosed.

At a May 1996 RO hearing, the veteran testified that he sustained
low back injury while lifting heavy objects during active service
in 1981, resulting in recurrent pain and discomfort which he
continued to experience since that time. At that hearing, the
veteran's mother testified that he was in extreme pain when he came
home on leave while he was in service and that, due to the severity
of his pain, he sought medical treatment at a private hospital.

Pursuant to the February 1997 Board remand, the veteran was
afforded a VA orthopedic examination in December 1997, at which
time he again indicated that he initially injured his low back
during service; he indicated that the severity of his pain was
gradually increasing over time. On examination, degenerative disc
disease of the lumbar spine was diagnosed.

In a June 1998 addendum to the December 1997 VA orthopedic
examination report, including a January 1998 magnetic resonance
imaging study of the lumbar spine, the examiner added a diagnosis
of small disc bulging at multiple levels in the lumbar spine, and
he indicated that, on review of the veteran's claims file, there
was

6 -

no history of any injury prior to 1981; he thus assumed that the
veteran's 1981 back injury was the cause for his current
disability.

Based on the foregoing, the Board finds that the evidence supports
service connection for a chronic low back disability. The veteran's
service medical records do not reveal that any low back disability
existed at the time of service entrance, as clinical manifestations
of any such pre-existing disability were not found on service
entrance medical examination. Although a "remote" history of
apparent lumbar disc syndrome was recorded on medical examination
at the LCMC in May 1981 (which was clearly performed after the in-
service low back injury), such evidence does not constitute a
"notation" of pre-service existence of a chronic low back
disability, see Crowe, 7 Vet. App. at 245; the presumption that the
veteran was in sound medical condition at the time of service
entrance is therefore not rebutted in this case. 38 U.S.C.A. 1111.
This finding is further supported by conclusions reached by a VA
physician in June 1998 who, on review of the claims file, indicated
that the veteran did not sustain a back injury prior to service.

Overall, the evidence of record demonstrates that the veteran
sustained a low back injury during active service, requiring
intermittent inpatient and outpatient treatment and therapy.
Although no contemporaneous manifestations of a chronic low back
disability were indicated on service separation medical
examination, the veteran did in fact report a history of in-service
injury and treatment for low back symptomatology at that time. He
has repeatedly indicated that he initially injured his low back
during active service and, even though he did not receive medical
treatment for his disability since service separation, he
nevertheless continued to experience recurrent low back pain since
that time. The credibility of his contention regarding in-service
low back injury and subsequent symptoms of pain is presumed and is
not contradicted by any available evidence of record (and the
occurrence of in-service injury is supported by his service medical
records). Although he, as a lay person, is not competent to render
a medical diagnosis of a chronic disability or provide a link
between in-service back injury and current disability, see Grivois
v. Brown, 6 Vet. App. 136, 140 (1994), citing Espiritu v.
Derwinski, 2 Vet. App. 492, 494 (1992), he is competent to provide
an account of personally observable

- 7 -

symptoms of pain. See Cartright v. Derwinski, 2 Vet. App. 24
(1991). Also, the VA examiner opined in June 1998, that the
veteran's current low back disability developed as a result of his
injury in 1981. Thus, resolving the benefit of any doubt in the
veteran's favor, the Board finds that his current chronic low back
disability is likely to have developed as a result of his in-
service injury. 38 C.F.R. 3.102 (1998).

ORDER

Service connection for a chronic lumbar spine disability is
granted.

REMAND

When the veteran's claim of a compensable rating for his service-
connected right hand little finger disability was remanded by the
Board in February 1997, the RO was requested, in pertinent part, to
obtain all available pertinent VA medical treatment records
identified by the veteran at his May 1996 RO hearing, to afford him
a contemporaneous VA orthopedic examination, and to evaluate his
claim on consideration of all pertinent criteria referable to the
rating of disabilities of the musculoskeletal system, including 38
C.F.R. 4.40 and 4.45 as mandated by DeLuca v. Brown, 8 Vet. App.
202 (1995), and to consider applicability of 38 C.F.R. 3.321(b)(1)
to his claim.

Although a VA orthopedic examination was performed in December 1997
(and an addendum to the examination report was prepared in June
1998), there is no indication that the RO attempted to obtain all
pertinent VA treatment records since August 1993, as requested by
the Board in February 1997, or considered applicability of 38
C.F.R. 3.321(b)(1) to his claim (the Board notes that the veteran
testified at his May 1996 RO hearing that his service-connected
right little finger disability significantly interfered with his
employment as a bricklayer as it diminished his ability to use
necessary tools). The absence of certain development,

8 -

specifically requested by VA, indicates a neglect of the duty to
assist in the development of the veteran's claim, Smith v. Brown,
5 Vet. App. 335 (1993). Where remand orders are not fully complied
with, the Board errs in failing in its concomitant duty to ensure
compliance with the terms of the remand. See Stegall v. West, 11
Vet. App. 268 (1998). The Board stresses that when VA is on notice
of the existence and relevance of evidence, it must obtain same
prior to issuing a decision. See Bell v. Derwinski, 2 Vet. App. 611
(1992).

To ensure that VA has met its statutory duty to assist and to
ensure full compliance with due process requirements, the claim of
a compensable rating for the, service- connected right little
finger disability is REMANDED for the following action:

1. The RO should obtain and associate with the claims folder all
clinical treatment records from the VA facilities in Mt. Vernon and
Fayetteville, Arkansas, and Columbia, Missouri since August 1993.
All attempts to secure such records must be documented in the
claims file.

2. Thereafter, the RO should again review the veteran's claim of
initial, compensable rating of his service-connected right little
finger disability, considering 38 C.F.R. 4.40, 4.45 and 4.59, and
should specifically document consideration of 38 C.F.R. 3.321
(b)(1) (1998). See Floyd v. Brown, 9 Vet. App. 88, 96 (1996) (the
Board is precluded from assigning an extraschedular rating in the
first instance).

3. The RO should carefully review the development requested above
to ensure compliance with this remand. If any development requested
above has not been furnished, remedial action should be undertaken.
See Stegall v. West, 11 Vet. App. 268 (1998).

9 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or the
Court for additional development or other appropriate action must
be handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, if the benefit sought on appeal is not granted, the
veteran and his representative should be provided a supplemental
statement of the case and afforded an opportunity to respond. The
case should then be returned to the Board for final appellate
review.

J. F. Gough 
Member, Board of Veteran's Appeals

10- 

